FLETCHER, Chief Judge
(concurring):
I agree with Judge Perry that the direct testimony of the witness Bor could have, upon proper motion, been stricken when he exercised his privilege under the Fifth Amendment to the Constitution.
I further believe that the Sixth Amendment in general guarantees the accused’s right to cross-examination in criminal proceedings.1 When this witness took the privilege, the accused was denied this constitutional right.2 The protection of a constitutional right is the point of demarcation between the adversary system and a trial judge’s duty to elicit from a defense counsel his waiver of a right of this dimension.
I would agree that counsel has the primary obligation to make a proper motion, but under the general responsibilities imposed upon the trial judge, that officer can*290not sit silently.3 Where the trial judge does not fulfill his function, I cannot consider the concept of waiver a viable alternative, when the waiver involves matters of constitutional dimension and can only serve to the detriment of one of the parties.

. As the United States Supreme Court stated in Pointer v. Texas, 380 U.S. 400, 405, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965):
There are few subjects, perhaps, upon which this Court and other courts have been more nearly unanimous than in their expressions of belief that the right of confrontation and cross-examination is an essential and fundamental requirement for the kind of fair trial which is this country’s constitutional goal.
See Smith v. State of Illinois, 390 U.S. 129, 88 S.Ct. 748, 19 L.Ed.2d 956 (1968); Barber v. Page, 390 U.S. 719, 88 S.Ct. 1318, 20 L.Ed.2d 255 (1968).


. The Supreme Court has, in fact, condemned for Sixth Amendment reasons such a situation. Douglas v. Alabama, 380 U.S. 415, 85 S.Ct. 1074, 13 L.Ed.2d 934 (1965). Although the viability of Douglas to all situations has been the subject of much litigation (see Dutton v. Evans, 400 U.S. 74, 91 S.Ct. 210, 27 L.Ed.2d 213 (1970); Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420, 22 L.Ed.2d 684 (1969); compare United States v. Demchak, 545 F.2d 1029 (5th Cir. 1977) and United States v. Gould, 536 F.2d 216 (8th Cir. 1976)), I believe that it is clear that it remains controlling as to the situation presented in this case. Indeed the Supreme Court has maintained that the denial of the right of effective cross-examination is a “constitutional error of the first magnitude,” and that “no amount of showing of want of prejudice [will] cure it.” See Davis v. Alaska, 415 U.S. 308, 318, 94 S.Ct. 1105, 1111, 39 L.Ed.2d 347 (1974), quoting from Smith v. Illinois, 390 U.S. 129, 131, 88 S.Ct. 748, 19 L.Ed.2d 934 (1968).


. ABA Standards, The Function of the Trial Judge, § 1.1 (1972):
General responsibility of the trial judge, (a) The trial judge has the responsibility for safeguarding both the rights of the accused and the interests of the public in the administration of criminal justice. The adversary nature of the proceedings does not relieve the trial judge of the obligation of raising on his own initiative, at all appropriate times and in an appropriate manner, matters which may significantly promote a just determination of the trial. The only purpose of a criminal trial is to determine whether the prosecution has established the guilt of the accused as required by law, and the trial judge should not allow the proceedings to be used for any other purpose.
A trial judge’s ability and duty to control both the length and scope of examination is recognized and encouraged even in the absence of objection by opposing counsel. See ABA Standards, The Function of the Trial Judge, § 5.5 and related commentary (1972).